—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered August 18, 1993, convicting defendant, after a jury trial, of criminal mischief in the second degree, and sentencing him to terms of 6 months imprisonment and A112 years probation, unanimously modified, on the law, to the extent of reducing the conviction to criminal mischief in the third degree, and remanding the matter to the Supreme Court for resentencing.
The proof at trial was legally sufficient to establish that the reasonable cost of repairs to the complainant’s automobile exceeded $250, but legally insufficient to establish that such cost exceeded $1,500. We modify the judgment accordingly (Penal Law §§ 145.05, 145.10; see, People v Hoppe, 184 AD2d 582) and remand for resentencing (CPL 470.20 [4]).
Reargument granted, and upon reargument, the unpublished decision and order of this Court entered on April 4, 1996 is recalled and vacated, and a new decision and order substituted therefor. Concur—Sullivan, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.